Case 20-71954-jwc       Doc 17     Filed 12/04/20 Entered 12/04/20 16:29:02           Desc Main
                                   Document      Page 1 of 8



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                     (ATLANTA)

IN RE:
TIANA ROOKS                                           CASE NO. 20-71954
                                                      CHAPTER 13
       Debtor.
                                                      JUDGE CAVENDAR
_________________________________

ALL 3 REALTY, LLC

       Movant                                         CONTESTED MATTER

v.

TIANA ROOKS, Debtor
NANCY J. WHALEY, Trustee

       Respondents.

      ALL 3 REALTY, LLC’s MOTION FOR RELIEF FROM AUTOMATIC STAY

       COMES NOW, ALL 3 REALTY, LLC (hereinafter, “All 3 Realty” or, alternatively,

“Movant”), a creditor and party in interest in the above-captioned case, by and through its

undersigned counsel, and, pursuant to 11 U.S.C. § 362(d), moves the Court for an order lifting

the automatic stay (hereinafter, the “Motion”), respectfully showing this honorable Court as

follows:

                                             1.

       This is a Motion under Section 362(d) of the Bankruptcy Code for relief from the

automatic stay for all purposes allowed by law and the contract between the parties including,

but not limited to, the right to proceed with a Dispossessory Action.




                                                  1
Case 20-71954-jwc        Doc 17     Filed 12/04/20 Entered 12/04/20 16:29:02           Desc Main
                                    Document      Page 2 of 8



                                             2.

       TIANA ROOKS (hereinafter, “Debtor”) filed a voluntary petition for bankruptcy

protection under Chapter 13 of the Bankruptcy Code on November 20, 2020, and is, therefore,

subject to the jurisdiction of the Court.

                                             3.

       This Court has jurisdiction over this Motion pursuant to 11 U.S.C. §§ 362 and 363 and

1301(c).

                                             4.

       Movant is a landlord/creditor pursuant to a Residential Lease Agreement dated April 1,

2020 at a rate of $823.00.00 per month (hereinafter, the “Lease”). The Lease is executed by

TIANA ROOKS, relative to certain property known as 7311 Howard Place, Jonesboro, Clayton

County, GA 30236 (hereinafter, the “Property”).        A true and correct copy of the Lease is

attached hereto as Exhibit “A” and incorporated herein by reference.

                                             5.

       Movant avers that, pursuant to the terms and conditions of the Lease, Debtor is currently

in default under the terms of the Lease for non-payment of rent in the amount of $3,570.00. This

amount includes a post-petition default of rent for the month of December 2020.

                                             6.

       Movant further avers there is cause, including the lack of adequate protection, for

granting Movant’s Motion for Relief from Automatic Stay. Furthermore, the stay should be

lifted as the Debtor does not have equity in the Property, and it is not necessary for an effective

reorganization.




                                                  2
Case 20-71954-jwc        Doc 17     Filed 12/04/20 Entered 12/04/20 16:29:02          Desc Main
                                    Document      Page 3 of 8



                                               7.

       Because the Lease so provides, the Debtor is responsible for Movant’s reasonable

attorney’s fees. Upon belief, the filing of this Chapter 13 bankruptcy petition was done for the

purpose of delaying a dispossessory action.

                                               8.

       Pursuant to 11 U.S.C. § 362(d), Movant is entitled to a termination of the automatic stay,

with respect to its Property, since the lack of adequate protection exists.

                                               9.

       Movant requests that the provisions of Bankruptcy Rule 4001(a)(3) be waived and/or

modified so as to allow Movant to proceed immediately with a dispossessory action in the

Clayton County Magistrate Court.

       WHEREFORE, Movant ALL 3 REALTY, LLC prays for the following relief:

       (a)     That this Court grant Movant’s Motion for Relief From Stay;

       (b)     That the automatic stay pursuant to § 362(d) of the Bankruptcy Code be

terminated, annulled, modified, and lifted to permit Movant to pursue all remedies available

under Georgia law to recover possession of the Property and to allow Movant to apply any

security deposit held by Movant to any post-petition amounts which came due under the terms of

the Lease, and that the property be abandoned as property of the estate;

       (c)     That the Court waive and/or modify Bankruptcy Rule 4001(a)(3) so as to allow

Movant to proceed immediately with a dispossessory action;

       (d)     That the Court award Movant its attorney’s fees and costs in bringing of this

Motion; and




                                                    3
Case 20-71954-jwc    Doc 17     Filed 12/04/20 Entered 12/04/20 16:29:02            Desc Main
                                Document      Page 4 of 8



      (e)   For such other and further relief as this Court deems just and equitable.



            Respectfully submitted, this 4th day of December, 2020.




THE GILROY FIRM                                   /s/ Matthew F. Totten
3780 Mansell Road, Suite 140                      MONICA K. GILROY
Alpharetta, Georgia 30022                         (Georgia Bar No. 420527)
(678) 280-1922 (Telephone)                        MATTHEW F. TOTTEN
(678) 280-1923 (Facsimile)                        (Georgia Bar No. 798589)
Monica.Gilroy@gilroyfirm.com                      ATTORNEYS FOR MOVANT
Matthew.Totten@gilroyfirm.com




                                              4
Case 20-71954-jwc       Doc 17     Filed 12/04/20 Entered 12/04/20 16:29:02           Desc Main
                                   Document      Page 5 of 8



                                 CERTIFICATE OF SERVICE

        This is to certify that, in accordance with BLR 5005-5 (Bankr. N.D. Ga.), I have this date
electronically filed the within and foregoing MOTION FOR RELIEF FROM AUTOMATIC
STAY in the above-captioned contested matter with the Clerk of Court using the CM/ECF
system, which will automatically send e-mail notification of such filing to all counsel of record,
and specifically, to counsel of record for the parties in interest in this matter:

                                          Karen King
                                     King & King Law LLC
                                     215 Pryor Street, S.W.
                                       Atlanta, GA 30303
                                        (404) 524-6400

                                      Nancy J . Whaley
                           Nancy J. Whaley, Standing Ch. 13 Trustee
                                303 Peachtree Center Avenue
                              Suite 120, Suntrust Garden Pla za
                                     Atlanta, GA 30303
                                       (678) 992-1201

        Further, a true copy of the foregoing Motion for Relief from Stay has been served upon
the following Respondents by depositing a copy of the same in the United States mail, first class
postage prepaid, addressed as follows:

                                  Tiana Rooks
                               7311 Howard Place
                              Jonesboro, GA 30236


Dated: December 4, 2020

                                                    Respectfully submitted,
THE GILROY FIRM                                     /s/ Matthew F. Totten
3780 Mansell Road, Suite 140                        MONICA K. GILROY
Alpharetta, Georgia 30022                           (Georgia Bar No. 420527)
(678) 280-1922 (Telephone)                          MATTHEW F. TOTTEN
(678) 280-1923 (Facsimile)                          (Georgia Bar No. 798589)
Monica.Gilroy@gilroyfirm.com                        ATTORNEYS FOR MOVANT
Matthew.Totten@gilroyfirm.com




                                                5
Case 20-71954-jwc       Doc 17     Filed 12/04/20 Entered 12/04/20 16:29:02             Desc Main
                                   Document      Page 6 of 8



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                     (ATLANTA)

IN RE:
TIANA ROOKS                                          CASE NO. 20-71954
                                                     CHAPTER 13
       Debtor.
                                                     JUDGE CAVENDAR
_________________________________

ALL 3 REALTY, LLC

       Movant                                        CONTESTED MATTER

v.

TIANA ROOKS, Debtor
NANCY J. WHALEY, Trustee

       Respondents.

                             AMENDED NOTICE OF HEARING

         PLEASE TAKE NOTICE that Movant ALL 3 REALTY, LLC has filed a Motion for
Relief from Automatic Stay with the Court in the above-referenced matter, seeking an order
lifting the automatic stay as to certain real property located 7311 Howard Place, Jonesboro, GA
30236.

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
for Relief From Automatic Stay in Courtroom 1203, United States Courthouse, 75 Ted Turner
Drive, SW, Atlanta, Georgia 30303 at 10:30 A.M. (ET) on Tuesday, January 5, 2021.

        Your rights may be affected by the court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one.) If you do not want the
court to grant the relief sought in these pleadings or if you want the court to consider your views,
then you and/or your attorney must attend the hearing. You may also file a written response to
the pleading with the Clerk at the address stated below, but you are not required to do so. If you
file a written response, you must attach a certificate stating when, how and on whom (including
addresses) you served the response. Mail or deliver your response so that it is received by the
Clerk at least two (2) business days before the hearing. The address of the Clerk’s Office is:
Clerk, U.S. Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, SW, Atlanta, Georgia. You
must also mail a copy of your response to the undersigned at the address stated below.



                                                 6
Case 20-71954-jwc       Doc 17     Filed 12/04/20 Entered 12/04/20 16:29:02             Desc Main
                                   Document      Page 7 of 8



        If a hearing on the motion for relief from the automatic stay cannot be held within thirty
(30) days, Movant waives the requirement for holding a preliminary hearing within thirty (30)
days of filing the motion and agrees to a hearing on the earliest possible date. Movant consents
to the automatic stay remaining in effect until the Court orders otherwise.

        Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.


Dated: December 4, 2020

                                                     Respectfully submitted,
THE GILROY FIRM                                      /s/ Matthew F. Totten
3780 Mansell Road, Suite 140                         MONICA K. GILROY
Alpharetta, Georgia 30022                            (Georgia Bar No. 420527)
(678) 280-1922 (Telephone)                           MATTHEW F. TOTTEN
(678) 280-1923 (Facsimile)                           (Georgia Bar No. 798589)
Monica.Gilroy@gilroyfirm.com                         ATTORNEYS FOR MOVANT
Matthew.Totten@gilroyfirm.com




                                                 7
Case 20-71954-jwc       Doc 17     Filed 12/04/20 Entered 12/04/20 16:29:02             Desc Main
                                   Document      Page 8 of 8



                                 CERTIFICATE OF SERVICE

        This is to certify that, in accordance with BLR 5005-5 (Bankr. N.D. Ga.), I have this date
electronically filed the within and foregoing Notice of Hearing in the above-captioned contested
matter with the Clerk of Court using the CM/ECF system, which will automatically send e-mail
notification of such filing to all counsel of record, and specifically, to counsel of record for the
parties in interest in this matter:

                                           Karen King
                                      King & King Law LLC
                                      215 Pryor Street, S.W.
                                        Atlanta, GA 30303
                                         (404) 524-6400
                                      Fax : (404) 525- 6425

                                       Nancy J . Whaley
                           Nancy J. Whaley, S tanding Ch. 13 Trustee
                                303 Peachtree Center Avenue
                               Suite 120, Suntrust Garden Pla za
                                      Atlanta, GA 30303
                                        (678) 992-1201

        Further, a true copy of the foregoing Motion for Relief from Stay has been served upon
the following Respondents by depositing a copy of the same in the United States mail, first class
postage prepaid, addressed as follows:

                                   Tiana Rooks
                                7311 Howard Place
                               Jonesboro, GA 30236


Dated: December 4, 2020.

                                                     Respectfully submitted,
THE GILROY FIRM                                      /s/ Matthew F. Totten
3780 Mansell Road, Suite 140                         MONICA K. GILROY
Alpharetta, Georgia 30022                            (Georgia Bar No. 420527)
(678) 280-1922 (Telephone)                           MATTHEW F. TOTTEN
(678) 280-1923 (Facsimile)                           (Georgia Bar No. 798589)
Monica.Gilroy@gilroyfirm.com                         ATTORNEYS FOR MOVANT
Matthew.Totten@gilroyfirm.com




                                                 8
